              Case 1:18-cv-05448-ER Document 45 Filed 07/02/19 Page 1 of 2



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------------------------------------------X
    TING QIU QIU,                                                                  Case No: 18-cv-05448
    JIAN WEI DENG,
    YU BO SU,
    ZHAOBANG BAI, and                                                         MOTION FOR LEAVE TO
    SHAOHONG ZENG                                                                 WITHDRAW
    on their own behalf and on behalf of others similarly
    situated
                                               Plaintiffs,
                                               v.
    SHANGHAI CUISINE, INC.
              d/b/a Shanghai Cuisine Bar & Restaurant;
    R & M CENTURY, INC.
              d/b/a Shanghai Cuisine Bar & Restaurant;
    JOHN DOE CORPORATION
    JONATHAN HO,
    NA SUN,
    JIJIE HONG,
    WING JING LAU,
    JOSEPHINE FENG, and
    CHENWEN HO
                                               Defendants.
    ---------------------------------------------------------------------X

           COMES NOW Craig L. Uhrich, on behalf of Upshaw PLLC, and requests leave of the
Court for Craig Lee Uhrich, Erik James Dykema, and Upshaw PLLC to withdraw as counsel of
record in this matter. In support thereof, below-signed counsel states that withdrawal is necessary
because, inter alia, communications with his clients had deteriorated to the point that he can no
longer adequately represent his clients.1
           The client’s representative in this matter has consented to the withdrawal. Below-signed
counsel has informed the client representative of the client’s ongoing obligations and upcoming
deadlines in this matter.
           Below-signed counsel contacted the offices of Plaintiffs’ attorneys on June 26 to notify
Plaintiffs’ counsel of the need to withdraw and to determine whether or not the motion would be
unopposed. The person who answered the telephone indicated that Plaintiffs’ counsel was
unavailable, but that they could be reached by email. On that same day, below-signed counsel

1
 Counsel is seeking leave to withdraw in the other three cases in which counsel presents the same clients. Opposing
counsel in those matters has consented to the withdrawal.
          Case 1:18-cv-05448-ER Document 45 Filed 07/02/19 Page 2 of 2



emailed both of Plaintiffs’ attorneys who have appeared in this case. No response has been
received. Therefore, it appears reasonable to assume that this motion is opposed in this matter.
       WHEREFORE, premises considers, below-signed counsel respectfully requests that the
Court enter an Order allowing Craig Lee Uhrich, Erik James Dykema, and Upshaw PLLC to
withdraw as counsel of record in this matter.


Dated: July 2, 2019


                                                     /s/ Craig L. Uhrich_____________
                                                     Upshaw PLLC
                                                     By: Craig L. Uhrich, Esq.
                                                     222 Center Avenue
                                                     Oakley, KS 67748
                                                     (785) 671-1237
                                                     craig.uhrich@gmail.com



                                CERTIFICATE OF SERVICE

I hereby certify that on July 2, 2019, I filed the above and forgoing document through the
Court’s electronic filing system, which will provide service on all counsel of record.


                                                             /s/Craig L. Uhrich/
                                                             Craig L. Uhrich
